t c memo united_states tax_court deborah a messina petitioner v commissioner of internal revenue respondent docket no filed date deborah a messina pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner’s federal_income_tax tax_year deficiency dollar_figure additions to tax sec_6651 sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure the issues remaining for decision are is petitioner required to include in gross_income for dollar_figure paid during that year by the state of maryland on account of her successful prosecution of a claim for wrongful discharge and back wages we hold that she is is petitioner required to include in gross_income for wages totaling dollar_figure paid during that year by the state of maryland we hold that she is is petitioner required to include in gross_income for wages totaling dollar_figure paid during that year by sportland properties inc we hold that she is is petitioner required to include in gross_income for interest totaling dollar_figure paid during that year by the bank of ocean city we hold that she is is petitioner liable for for the addition_to_tax under sec_6651 we hold that she is is petitioner liable for for the addition_to_tax under sec_6654 we hold that she is 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that petitioner is not liable for for the addition_to_tax under sec_6651 findings_of_fact most of the facts have been stipulated and are so found petitioner’s legal residence was in berlin maryland at the time she filed the petition petitioner successfully prosecuted a claim for wrongful discharge and back wages petitioner’s claim against the state of maryland petitioner and the state of maryland resolved petitioner’s claim around the end of date when they entered into a release and settlement agreement agreement that agreement provided in pertinent part whereas deborah messina and the state of maryland desire to enter into a full and final resolution of the issues of the position to which ms messina will be restored and the amount of back pay and benefits to be awarded and to avoid litigation of those issues with its attendant expense and inconvenience to the parties now therefore it is hereby agreed between the parties that they shall enter into a full and final settlement of the issues of reinstatement and back pay and bene- fits and dispose completely of those issues in consid- eration of the mutual promises and covenants contained herein and other good and valuable consideration as hereinafter described the adequacy of which is hereby acknowledged accordingly it is agreed as follows in full and complete settlement of these matters the parties agree to abide by the provisions set forth in this agreement the state agrees to reinstate deborah messina as of date in the position of a human ser- vices specialist iv at grade step with the wicomico county department of social services the state agrees to contribute to ms messina’s pension retroactively for the time period from date to date for all purposes including retirement and or pension benefits ms messina’s benefits will be com- puted as if she has been in continuous service with the state from her original entry on duty date the state agrees to pay and deborah messina agrees to accept in full satisfaction of the back pay order the amount of dollar_figure less taxes due and owed to the state and federal governments based on information submitted by deborah messina in her w-4 form the amount deducted for payment of taxes may be less than ms messina’s total income_tax_liability for the parties hereby expressly agree that each party shall bear its own attorneys’ fees it is hereby expressly agreed and understood that no party shall have the right to litigate any of the matters discussed in the agreement in any court or tribunal unless this agreement is alleged to have been materially breached by the opposing party in that event the aggrieved party must give the other party thirty days notice of the alleged breach and the par- ties must attempt to resolve any disagreement before commencing any litigation deborah messina agrees that she will and hereby does forever and irrevocably release and dis- charge the state and its officers directors employ- ees agents successors assigns and representatives from any and all claims demands charges debts defenses actions causes of action obligations damages or liabilities whatsoever which she now has or may have in any way arising from her reinstatement in the aforementioned human services iv position or the aforementioned back pay and leave amounts the parties agree that this agreement con- tains and comprises the entire agreement and under- standing of the parties that there are no additional promises or terms with the agreement between the par- ties other than those contained herein and that this agreement shall not be modified except in writing signed by each of the parties hereto deborah messina has fully discussed the terms of this agreement with her undersigned attorney and has fully reviewed them with her attorney based upon that review and discussion with her counsel deborah messina hereby acknowledges that she fully and completely understands and agrees to the terms of this agreement in anticipation of petitioner’s signing the agreement william ober mr ober petitioner’s attorney had discussions with a representative of the office of the attorney_general of the state of maryland maryland attorney_general concerning mr ober’s proposal to allow petitioner to claim a higher number of exemptions in form_w-4 employee’s withholding allowance certifi- cate form_w-4 in an effort to reduce significantly the amount of federal and state tax that the state of maryland was to withhold from the dollar_figure that the state of maryland agreed to pay to petitioner under the agreement on date that representative sent a letter to mr ober maryland attorney general’s date letter with respect to mr ober’s proposal that letter stated in pertinent part this is to confirm our conversation of regarding your proposal to allow mrs messina to claim a higher number of exemptions on her w-4 form in order to substantially reduce the projected withholding of dollar_figure as we discussed i spoke to ellen coffin of the maryland comptroller’s office who stated that a state employee may claim more exemptions than they actually have the comptroller’s office does not make an in- quiry or judge the number of exemptions but does as a matter of policy forward on a quarterly basis copies of all w-4s that reflect over exemptions to the i r s ms coffin further stated that the employee is then subject_to an inquiry from the i r s that re- quests that the employee state the basis for claiming these exemptions on their w-4 based upon the above information you have stated that your client intends to claim a higher number of exemptions than she in fact has in order to substan- tially reduce the projected withholding of dollar_figure in your estimation the number of exemptions will be well above the exemptions that she claimed prior to her termination it is your opinion based upon advice from a tax expert that the number will be legally defensible because it reflects a good_faith projection of mrs messina’s tax_liability further you have stated that mrs messina fully understands that her claim may subject her to an inquiry by the i r s and that there may be negative tax consequences and or penalties because of her decision to claim higher exemptions reproduced literally after having received the maryland attorney general’s date letter mr ober sent to petitioner by facsimile a memorandum dated date that memorandum stated in pertinent part per our telephone conversation of yesterday eve- ning enclosed please find a copy of the latest fax transmittal from dhr’s department of human resources of the state of maryland attorney which includes a page letter maryland attorney general’s date letter to mr ober and a 5-page release and settlement agreement agreement if the agreement is acceptable to you as is please sign on the appropriate line thereof the bottom left of page of the agree- ment and fax the page containing your signature back to me the arrangement that i have with dhr is that you are to report to work on the eastern shore tomorrow contingent upon receipt by dhr today of your faxed signature on the agreement if we have any changes to make in the agreement we must do so by pm today because of my schedule the check will be issued promptly upon execution of a w-4 by you an event which cannot occur until i determine the exact amount of exemptions for you to claim i am certainly motivated to make this determination asap as we discussed yes- terday your faxing to me of your last pay stub re- flecting year-to-date earnings and withholding will aid me in determining the correct number of exemptions to claim any delay in filling out the w-4 will delay the issuance of the settlement check but will not delay your reporting to work and will not delay the issuance of your first paycheck if the w-4 is filled out prior to the end of the current pay_period please let this letter serve as written confirma- tion that both saul and i will be at your complete disposal to resolve the tax situation with no charge for our time in other words both saul and i will spend as much time as is necessary with no charge to you for our time to minimize the income taxes you will have to pay to the irs and state for the calendar years inclusive after petitioner and a representative of the state of maryland signed the agreement the state of maryland paid on a date not disclosed by the record around the end of date dollar_figure dollar_figure settlement to petitioner less taxes due and owed to the state and federal governments based on information submitted by deborah messina in her w-4 form as required by paragraph of the agreement under a contingency fee agreement with mr ober that petitioner and mr ober signed around date petitioner paid him dollar_figure out of the dollar_figure settlement during the state of maryland also paid wages totaling dollar_figure to petitioner during sportland properties inc sportland proper- ties paid wages totaling dollar_figure to petitioner during the bank of ocean city ocean city bank paid interest totaling dollar_figure to petitioner the state of maryland reported to respondent in form_w-2 wage and tax statement form_w-2 for that it paid to petitioner during that year wages totaling dollar_figure ie the dollar_figure settlement and other wages totaling dollar_figure sportland properties reported to respondent in form_w-2 for that it paid to petitioner during that year wages totaling dollar_figure ocean city bank reported to respondent in form 1099-int interest_income for that it paid to petitioner during that year interest totaling dollar_figure petitioner did not make any estimated_tax payments with respect to her taxable_year nor did petitioner file form_1040 u s individual_income_tax_return tax_return for that year respondent issued a notice_of_deficiency notice to peti- tioner for her taxable_year in that notice respondent determined that petitioner has total unreported income of dollar_figure for consisting of wages totaling dollar_figure that the 3respondent has no record that petitioner filed a tax_return for her taxable_year state of maryland paid to petitioner wages totaling dollar_figure that sportland properties paid to her and interest totaling dollar_figure that ocean city bank paid to her in the notice respondent also determined that petitioner is liable for for additions to tax under inter alia sec_6651 and sec_6654 respec- tively opinion petitioner bears the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 dollar_figure settlement it is not clear whether it is petitioner’s position that none of the dollar_figure settlement is includible in her gross_income or that only the dollar_figure contingency fee paid to mr ober her attorney is not includible in her gross_income on brief petitioner argues petitioner clearly did not gain anything from these funds they were simply paid to the attorney mr ober 4respondent also determined in the notice that petitioner is liable for for the addition_to_tax under sec_6651 see supra note 5petitioner makes no argument under sec_7491 or c respondent’s records show that on date a substitute for return was posted to the account that respondent maintained with respect to petitioner for her taxable_year we find that respondent’s examination of petitioner’s taxable_year began before date and that sec_7491 is not applicable in the instant case see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 through her the check for these funds was issued jointly to petitioner and mr ober petitioner did not have exclusive control of these funds at any time further petitioner relied upon reasonable sources including the attorney general’s office and the comp- troller both of the state of maryland and followed their instructions regarding how to pass through these funds to mr ober and not be responsible for taxes on the non-income reference exhibit 6-p for all the above reasons these funds cannot be considered as income and must be excluded from inclusion in the petitioner’s gross_income figure for reproduced literally on the record before us we find that petitioner has failed to carry her burden of showing that the dollar_figure settlement was paid jointly to petitioner and mr ober in any event the 6on the record before us we further find that petitioner has failed to carry her burden of showing that exhibit 6-p to which petitioner refers on brief and which is part of the record in this case contained instructions regarding how to ‘pass through’ these funds to mr ober and not be responsible for taxes on the non-income the exhibit in question is the maryland attorney general’s date letter to mr ober that letter stated in pertinent part this is to confirm our conversation of regarding your proposal to allow mrs messina to claim a higher number of exemptions on her w-4 form in order to substantially reduce the projected withholding of dollar_figure as we discussed i spoke to ellen coffin of the maryland comptroller’s office who stated that a state employee may claim more exemptions than they actually have the comptroller’s office does not make an in- quiry or judge the number of exemptions but does as a matter of policy forward on a quarterly basis copies of all w-4s that reflect over exemptions to the i r s ms coffin further stated that the employee is then subject_to an inquiry from the i r s that re- quests that the employee state the basis for claiming these exemptions on their w-4 continued parties stipulated that petitioner was paid dollar_figure from sic the state of maryland on account of her successful prosecution of a claim for wrongful discharge and back wages gross_income means all income from whatever source derived sec_61 on the record before us we find that petitioner has failed to carry her burden of establishing that the entire amount of the dollar_figure settlement should be excluded from her gross_income on that record we further find that petitioner has failed to carry her burden of establishing that the dollar_figure contingency fee that she paid to mr ober out of the dollar_figure settlement should be excluded from her gross_income commis- sioner v banks 543_us_426 holding that as a general_rule where a litigant’s recovery constitutes income the litigant’s income includes the portion of the recovery paid to continued based upon the above information you have stated that your client intends to claim a higher number of exemptions than she in fact has in order to substan- tially reduce the projected withholding of dollar_figure in your estimation the number of exemptions will be well above the exemptions that she claimed prior to her termination it is your opinion based upon advice from a tax expert that the number will be legally defensible because it reflects a good_faith projection of mrs messina’s tax_liability further you have stated that mrs messina fully understands that her claim may subject her to an inquiry by the i r s and that there may be negative tax consequences and or penalties because of her decision to claim higher exemptions reproduced literally the attorney as a contingency fee on the record before us we find that petitioner is required to include in her gross_income the entire amount of the dollar_figure settlement petitioner further argues that if the court were to conclude that the dollar_figure settlement is includible in her gross_income such settlement would be income that should be claimed in each of the eight tax years used in the computation and justifica- tion of these funds the period during which they were earned reproduced literally as we understand petitioner’s argument the dollar_figure settlement should be taken into account over an eight-year period the approximate period of years to which such settlement for back wages pertained sec_451 provides in pertinent part sec_451 general_rule for taxable_year of inclusion a general_rule --the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing tax- able income such amount is to be properly accounted for as of a different period sec_451 through g and the regulations thereunder pre- scribe special rules setting forth exceptions to the general_rule in sec_451 none of those special rules applies in the instant case for the year at issue petitioner was and was required to be on the cash_method_of_accounting on the record before us we find that petitioner is required to include the entire amount of the dollar_figure settlement in her gross_income for her taxable_year other income the parties stipulated that in addition to the dollar_figure settlement that the state of maryland paid to petitioner during during that year the state of maryland also paid her wages totaling dollar_figure sportland properties paid her wages totaling dollar_figure and ocean city bank paid her interest totaling dollar_figure petitioner advances no argument as to why such wages and interest should be excluded from her gross_income for on the record before us we find that petitioner is required to include in her gross_income for her taxable_year the additional wages totaling dollar_figure that the state of maryland paid to her the wages totaling dollar_figure that sportland properties paid to her and the interest totaling dollar_figure that ocean city bank paid to her sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a tax_return on the date prescribed for filing unless the taxpayer proves that such failure_to_file was due to reasonable_cause and not willful neglect we have found that petitioner did not file a tax_return for her taxable_year in so finding we rejected petitioner’s self-serving and uncorroborated testimony that mr ober filed a tax_return for that year on behalf of her on the record before us we find that petitioner has failed to carry her burden of showing that her failure_to_file a tax_return for her taxable_year was due to reasonable_cause and not due to willful neglect on that record we further find that petitioner is liable for her taxable_year for the addition_to_tax under sec_6651 sec_6654 sec_6654 imposes an addition_to_tax in the case of an underpayment of estimated_tax by an individual we have found that petitioner did not make any estimated_tax payments for her taxable_year although it is not alto- gether clear it appears that petitioner may be arguing that she is not liable for for the addition_to_tax under sec_6654 because she is not required to include in gross_income 7although petitioner claimed at trial that she had a copy of the tax_return that mr ober allegedly filed on her behalf for her taxable_year petitioner did not proffer such copy to the court nor did petitioner provide such copy to respondent moreover respondent has no record that petitioner filed a tax_return for her taxable_year in fact respondent prepared a substitute for return for that year 8our finding about petitioner’s failure to make any esti- mated tax_payments for was based on the parties’ stipula- tion for that year any of the dollar_figure settlement we have found that petitioner is required to include the entire amount of that settlement in gross_income for her taxable_year on the record before us we find that petitioner has failed to carry her burden of showing that any of the exceptions in sec_6654 applies on that record we further find that petitioner is liable for her taxable_year for the addition_to_tax under sec_6654 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of respondent decision will be entered for respondent except with respect to the addition_to_tax under sec_6651 9petitioner failed to present evidence and does not argue that any of the exceptions in sec_6654 applies
